DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 	
	Response to Amendment
The amendment filed on June 10, 2022 in response to the previous Office Action (03/11/2022) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 – 9 rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2014/013693) in view of Nidec (US 2019/0020799) in view of Kaneko et al. (US 2010/0188516).
Regarding claim 1, Takei et al. disclose, in at least figures 1 – 3, an electronic device, comprising: a housing (1000) including a camera area facing a first direction (¶34); and a camera module (100) disposed inside the housing in order to receive light through the camera area (¶34), a first camera housing (1100), a camera assembly (1) disposed inside the first camera housing (1100), the camera assembly including a second camera housing (200), a lens carrier (12) having at least one lens (1a) at least partially disposed inside the second camera housing, and an image sensor (16) disposed inside the second camera housing (¶36: photographing unit 1 includes a case 14 in a rectangular box shape which is made of a ferromagnetic plate such as a steel plate. A holder 12 which holds a lens 1a, a sleeve 13 in a cylindrical tube shape which holds the holder 12, a lens drive mechanism for driving the lens 1a in a focusing direction, an imaging element 1b which is disposed on a rear side in the optical axis direction "L"), wherein the second camera housing (200) includes a first surface (250), a second surface (700) facing the first surface, at least one side area (14/3) surrounding a space defined between the first surface and the second surface (figs. 3; ¶36), wherein the camera assembly is rotatable, so that an optical axis of the lens is angled at a predetermined angle with respect to the first direction (¶34, 37: a movable body 3 including a photographing unit 1 is supported within a fixed body 200 so as to be capable of being swung and the optical unit 100 is provided with a shake correction drive mechanism (not shown in FIG. 1) which swings the movable body 3 on the basis of a detection result for a hand shake by a shake detection sensor). Takei fails to explicitly disclose at least one corner area having a surface of a predetermined surface area and wherein the at least one side area is spaced by a first gap from an inner surface of the second camera housing facing the at least one side area, and the at least one corner area is spaced by a second gap greater than the first gap from the inner surface of the second camera housing.
	In the same field of endeavor, Nidec teaches an optical unit with a rolling correction function wherein side plate part 13 is formed with a cutout part 14 obtained by cutting out a counter object side L2-edge of a chamfered surface provided on one side surface of the side plate part 13 and corners on both sides of the side surface by a predetermined height (fig. 2; ¶53). In light of the teaching of Nidec, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Nidec’s teachings in Takei’s system because an artisan of ordinarily skill would recognize that this would result in a device with more effective shake correction. The combination fails to explicitly disclose wherein the camera assembly is supported within the first camera housing by a connection member including two rotation shafts, and the camera assembly is rotatably connected about the two rotation shafts to the first camera housing via the connection member.
	In the same field of endeavor, Kaneko teaches two guide shafts 86 and 92 are adopted as the guide shafts to cause the image pickup unit 88 to be two-dimensionally displaced, and such a configuration is adopted that the rotation of the X slider 89 around the shaft in the X direction and inclination of the CCD frame 91 on the XY plane can be regulated (including regulation of a backlash on the XY plane) by holding the guide shaft and through the urging structure respectively (fig. 12; ¶102). In light of the teaching of Kaneko, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Kaneko’s teachings in Takei’s system because an artisan of ordinarily skill would recognize that this would result in high accuracy camera shake correction of a digital camera having a camera shake correcting function and make the camera itself more compact, and thereby reduce parts costs.

Regarding claim 4, Takei et al. in view of Nidec in view of Kaneko et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the at least one side area is spaced a first distance away from the rotation center point, and the at least one corner area coupled or extending to the at least one side area is spaced a second distance away from the rotation center point, wherein the second distance is equal to or greater than the first distance (Nidec fig. 2; ¶44, 53: holder 300 is supported by the gimbal mechanism 500 such that the holder 300 is able to swing on a first axis R1 orthogonal to the optical axis L direction (Z direction) and is able to swing on a second axis R2 orthogonal to the optical axis L direction and the first axis R1; stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction).

Regarding claim 5, Takei et al. in view of Nidec in view of Kaneko et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the camera assembly includes a first rotation shaft disposed substantially perpendicular to the optical axis of the lens and extends in a second direction, and a second rotation shaft extending in a third direction substantially perpendicular to the second direction, wherein the first rotation shaft, the second rotation shaft, and the optical axis of the lens cross each other at the rotation center point, wherein the least one side area includes a first side area and a second side surface, through which a first virtual line extending from the first rotation shaft and a second virtual line extending from the second rotation shaft both pass, wherein the at least one corner area is formed between the first side area and the second side area (Nidec fig. 2; ¶44, 46, 53: holder 300 is supported by the gimbal mechanism 500 such that the holder 300 is able to swing on a first axis R1 orthogonal to the optical axis L direction (Z direction) and is able to swing on a second axis R2 orthogonal to the optical axis L direction and the first axis R1; gimbal mechanism 500 includes: first swing supporting parts 501 that are provided on the holder main body 310 at diagonal positions on the first axis R1; the second swing supporting parts 502 that are provided on the supporting member 400 at diagonal positions on the second axis R2 in the object-side casing 420; and a movable frame 503 that is supported by the first swing supporting parts 501 and the second swing supporting parts 502; the movable frame 503 is supported such that the movable frame 503 is able to rotate on each of the two directions (i.e., the first axis R1 direction and the second axis R2 direction), which are orthogonal to the optical axis L direction; stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction).

Regarding claim 6, Takei et al. in view of Nidec in view of Kaneko et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the at least one side area includes a first side area, a second side area facing the first side area, a third side area disposed between the first side area and the second side area, and a fourth side area facing the third side area, wherein the least one corner area includes a first corner area formed between the first side area and the third side area, a second corner area formed between the first side area and the fourth side area, a third corner area formed between the second side area and the third side area, and a fourth corner area formed between the second side area and the fourth side area, wherein a virtual corner is defined by a virtual side surface extending from one of the at least one side area and a virtual side surface extending from another side area adjacent to the virtual side surface, wherein the virtual corner includes a first virtual corner adjacent to the first corner area, a second virtual corner adjacent to the second corner area, a third virtual corner adjacent to the third corner area, and a fourth virtual corner adjacent to the fourth corner area (Takei fig. 3; Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction).

Regarding claim 7, Takei et al. in view of Nidec in view of Kaneko et al. disclose all of the aforementioned limitations of claim 6. The combination also teaches wherein the first virtual corner is spaced by a first distance away from the second virtual corner, wherein a first corner defined together with the first corner area is spaced by a first gap away from the first virtual corner, and a second corner defined together with the second corner area is spaced by a second gap away from the second virtual corner (Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction). The combination fails to explicitly disclose wherein a ratio G2/D1 of the first gap to the first distance and a ratio G2/D1 of the second gap to the first distance ranges from 0.1 to 0.5. It would have been obvious to one having ordinary skill before the effective filing date of the invention to choose a gap distance having an optimal range between 0.1 to 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 8, Takei et al. in view of Nidec in view of Kaneko et al. disclose all of the aforementioned limitations of claim 6. The combination also teaches wherein the first virtual corner is spaced by a third distance away from the third virtual corner, and wherein the third side area is defined so that a fifth corner defined together with the first corner area is spaced by a fifth gap away from the first virtual corner, and a sixth corner defined together with the third corner area is spaced by a sixth gap away from the third virtual corner (Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction). The combination fails to explicitly disclose wherein a ratio G5/D2 or the fifth gap to the third distance and a ratio G5/D3 of the sixth gap to the third distance ranges from 0.1 to 0.5. It would have been obvious to one having ordinary skill before the effective filing date of the invention to choose a gap distance having an optimal range between 0.1 to 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, Takei et al. in view of Nidec in view of Kaneko et al. disclose all of the aforementioned limitations of claim 6. The combination also teaches wherein in the side area, a length between a pair of corners defined together with two adjacent corner areas is defined as a first length, wherein two virtual corners that are respectively adjacent to the two corner areas are spaced by a first distance away from each other (Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction). The combination fails to explicitly disclose wherein a ratio L1/D1 of the first length to the first distance ranges from 0 to 0.8. It would have been obvious to one having ordinary skill before the effective filing date of the invention to choose a gap distance having an optimal range between 0 to 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 3 and 10 – 14 rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2014/013693) in view of Nidec (US 2019/0020799) in view of Kaneko et al. in view of Lim (US 2017/0139225).
Regarding claim 3, Takei et al. in view of Nidec in view of Kaneko et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the camera assembly includes: a plurality of balls disposed between the second camera housing and the lens carrier, a first coil disposed in the first camera housing, and a first magnetic body disposed in the lens carrier and oriented facing the first coil, wherein the at least one corner area includes a first corner area and a second corner area adjacent to the plurality of balls, and wherein the at least one side area includes a first side area on which the first coil is disposed, the first side area disposed between the first corner area and the second corner area.
	In the same field of endeavor, Lim teaches a camera module wherein carrier 310 is moving in the optical axis direction (the Z-axis direction), a rolling member 370 disposed between the carrier 310 and the housing 120 is used to decrease friction between the carrier 310, the rolling member 370 has a ball shape and the housing 120 and the first yoke 350 is disposed on an inner side surface of the housing 120 to face the magnet 320a with the coil 330a interposed therebetween (fig. 2, 4, 5; ¶99, 101). In light of the teaching of Lim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Lim’s teachings in Takei’s system because an artisan of ordinarily skill would recognize that this would result in a device with more efficient and minutely controlled shake correction.

Regarding claim 10, Takei et al. in view of Nidec in view of Kaneko et al. in view of Lim disclose all of the aforementioned limitations of claim 3. The combination also teaches wherein a virtual plane is defined including a length of the optical axis parallel to the first side area, wherein each of the plurality of balls is spaced by a first distance away from the virtual plane, wherein at least a portion of the first magnetic body is spaced by a second distance greater than the first distance away from the virtual plane (Lim fig. 5; balls are indented which changes the distances).

Regarding claim 11, Takei et al. in view of Nidec in view of Kaneko et al. in view of Lim disclose all of the aforementioned limitations of claim 3. The combination also teaches wherein the at least one corner area further comprises a fourth corner area disposed on a first extension line passing through the optical axis of the lens from the first corner area, and a third corner area disposed on a second extension line passing through the optical axis of the lens from the second corner area, wherein the first corner area or the second corner area is spaced by a first distance away from the rotation center point, wherein the third corner area or the fourth corner area spaced by a second distance less than the first distance away from the rotation center point (Lim fig. 5; balls are indented which changes the distances between corners with balls versus corners without balls).

Regarding claim 12, Takei et al. in view of Nidec in view of Kaneko et al. in view of Lim disclose all of the aforementioned limitations of claim 11. The combination also teaches wherein at least one of the first corner area and the second corner area has a surface area greater than at least one of the third corner area and the fourth corner area (Lim; fig. 5; corners with balls versus corners without balls).

Regarding claim 13, Takei et al. in view of Nidec in view of Kaneko et al. in view of Lim disclose all of the aforementioned limitations of claim 3. The combination also teaches wherein a first virtual axis extends from the plurality of balls, parallel to an orientation of the first side area, wherein a second virtual axis extends from the plurality of balls and is substantially perpendicular to the first virtual axis, and wherein at least one of the first virtual axis and the second virtual axis pass through the first corner area or the second corner area (Lim fig. 4-5).

Regarding claim 14, Takei et al. in view of Nidec in view of Kaneko et al. in view of Lim disclose all of the aforementioned limitations of claim 3. The combination also teaches wherein the lens carrier further includes a lens barrel surrounding the lens, at least a portion of the lens carrier being disposed between the lens and the first magnetic body, wherein the plurality of balls includes a first set of balls disposed at one side of the first magnetic body adjacent to the second corner area, and a second set of balls disposed on another side of the first magnetic body adjacent to the first corner area, wherein a virtual line connecting the first set of balls to the second set of balls passes through at least a portion of the lens barrel (Lim figs. 2, 3, 5, 6; ¶68, 100: the lens barrel 200 has a hollow cylindrical shape so that a plurality of lenses for capturing an image of the subject may be accommodated therein, and the plurality of lenses is provided in the lens barrel 200 on an optical axis; rolling member 370 may be disposed on both sides of the magnet 320a, as illustrated in FIG. 5).

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 15, the closest prior art fails to disclose, suggest or teach a camera assembly including a first camera housing, a lens visible through a surface of the first camera housing, and an image sensor disposed within the first camera housing; a second camera housing, in which at least a portion of the camera assembly is disposed, and a connection member disposed between the first camera housing and the second camera housing, in which the camera assembly is rotatably coupled to the second camera housing, wherein the connection member includes a first portion rotatably coupled to the camera assembly and a second portion rotatably coupled to the second camera housing, wherein the camera assembly is coupled to an interior of the second camera housing and rotatable about a first rotation shaft disposed substantially perpendicular to a direction of an optical axis of the lens, and about a second rotation shaft substantially perpendicular to the optical axis of the lens and the first rotation shaft, wherein the first camera housing includes first side surfaces facing a first direction in which the first rotation shaft extends.

Regarding claims 19, the closest prior art fails to disclose, suggest or teach a first camera housing and a second camera housing in which at least a portion of the camera assembly is disposed; a connection member disposed between the first camera housing and the second camera housing, in which the camera assembly is rotatably coupled to the second camera housing, wherein the connection member includes a first portion rotatably coupled to the camera assembly and a second portion rotatably coupled to the second camera housing; a printed circuit board (PCB) surrounding at least a portion of the camera assembly; a plurality of coils electrically connected to the PCB, wherein the plurality of coils include a first coil disposed on a first area of the PCB, a second coil disposed on a second area of the PCB, and a third coil disposed on a third area of the PCB. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698